DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 6-8), filed on the 13th of December, 2021, with respect to the rejection(s) of Claims 1-5, 7, 9, 10 and 12-14 under 35 U.S.C. 102(a)(2) as being anticipated by Publication No.: US 2017/0273033 A1 to Lee et al. (Lee) as disclosed in the IDS, Claim 11 under 35 U.S.C. 103 as being unpatentable over Lee as disclosed in the IDS, in view of Publication No.: US 2019/0387478 A1 to Sundin et al. (Sundin), Claim 6 under 35 U.S.C. 103 as being unpatentable over Lee as disclosed in the IDS, in view of Publication No.: US 2017/0111210 A1 to Chakrobartty et al. (Chakrobartty), Claim 8 under 35 U.S.C. 103 as being unpatentable over Lee as disclosed in the IDS, in view of Patent No.: US 6,265,970 B1 to Whitehead, Matthew (Whitehead) and Claim 15 under 35 U.S.C. 103 as being unpatentable over Lee as disclosed in the IDS, in view of Publication No.: US 2006/0039453 A1 to Yamada, Konji (Yamada) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1, 3-13 and 15-17 (renumbered to as Claims 1-15) are allowed.
Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior         
arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or
in combination fails to particularly disclose, fairly suggests or render obvious ‘determine
a parameter value of a proximity sensing circuit based on the first active communication
band and the second active communication band; configure the proximity sensing circuit
based on the parameter value; and set an output power of the wireless transmitter 
based on a detection signal asserted from the proximity sensing circuit, wherein the 
wireless transmitter is to transmit data using the first active communication band or the
second active communication band and the output power’.
Independent Claim 7 is allowable over Non-Patent Literatures (NPLs) and prior
arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or
in combination fails to particularly disclose, fairly suggests or render obvious ‘determine
a state of a detection signal from the proximity sensing circuit; when the state is a first
state, set an output power of the wireless transmitter to a first value; and when the state
is a second state, set the output power to a second value that is less than the first value,
wherein the wireless transmitter is to transmit data using the first active communication
band or the second active communication band and the output power’.
Independent Claim 12 is allowable over Non-Patent Literatures (NPLs) and prior
arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or
in combination fails to particularly disclose, fairly suggests or render obvious
‘configuring the proximity sensing circuit based on the parameter value, wherein
the parameter value corresponds to a threshold distance between the proximity sensing
circuit and an external object; in response to detecting a distance between the external
object and the proximity sensing circuit is less than the threshold distance, asserting a
detection signal to the communication module; and in response to detecting the
detection signal at the communication module, reducing an output power of the
communication module from a first value to a second value’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463